DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 1/21/2022 in response to the Office Action mailed on 1/04/2022. Claims 1-20 are pending in the application. As such, claims 1-20 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 1/21/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-20 have been examined.

Response to Arguments
The previous nonstatutory obviousness type double patenting is withdrawn in view of Approved Terminal Disclaimer filed 1/21/2022. In view of Applicant’s Remarks filed 1/21/2022 is respectfully reconsidered and found persuasive, claim rejection under 112(d) has been reconsidered and withdrawn.  In view of Applicant’s Remarks filed 1/21/2022 on independent Claims 1, 19, and 20, and dependent claims 2-18, the previous rejections of Claims 1-20 under 35 U.S.C. § 103 are reconsidered, and the Applicant’s Remarks filed 1/21/2022 are found persuasive.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 1-20 are found allowable over the prior art of record for at least the following rationale.
At best, Wetjen et. al, (US Patent Application Publication 2015/0106091) teaches identifying and extracting transcription of various participants in a conference meeting from audio recording (see Wetjen, Fig. 1 and [0074-0078]).  
Further, Ghaemmaghami et. al., (US Patent Application Publication 2019/0304470) teaches automatic diarisation of sound recordings from multiple speakers (see Ghaemmaghami, Fig. 1 and [0076, 0108]).
Additionally Mack, (US Patent Application Publication 2010/0174720) teaches validation and enrichment of normalized data for improved methods concerning Database development (see Mack, Fig. 2 and [0074, 0221]).
Further Cordell, (US Patent 9,959,556) teaches transmitting notifications to customers (see Cordell, Fig. 1 and col3 lines 22-43).
Notwithstanding, Wetjen, Ghaemmaghami, Mack and Cordell’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1,19, and 20 as specifically recited. 
Similarly, dependent Claims 2-18 further limit allowable independent Claim 1 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daly, et. al. (US Patent Application Publication 2020/0394649), teaches providing entity transaction interaction analysis and summarization including identify speakers/participants for each specific audio utterance of the data, identify segments within the data pertaining to transactional discussions (see Daly, Fig. 5 and [0014-0017]).
Please, see additional references in form PTO-892 for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NANDINI SUBRAMANI/            Examiner, Art Unit 2656                                                                                                                                                                                            
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656